Order entered May 28, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00471-CV

                               GERALD J. RUBIN, Appellant

                                               V.

   HELEN OF TROY LIMITED AND HELEN OF TROY NEVADA CORPORATION,
                              Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-05923-E

                                           ORDER
       We GRANT appellees’ May 27, 2015 unopposed first motion for extension of time to

file brief and ORDER the brief be filed no later than June 8, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE